UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 6, 2015 KONA GRILL, INC. (Exact name of registrant as specified in its charter) Delaware 001-34082 20-0216690 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 7150 E. Camelback Road, Suite 333 Scottsdale, Arizona (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (480) 922-8100 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure Kona Grill, Inc. (the “Company”) is furnishing this report on Form 8-K in connection with the disclosure of information in conjunction with investor meetings. The information in this Report on Form 8-K (including the exhibits) is furnished pursuant to Item 7.01 and shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section. This Report will not be deemed an admission as to the materiality of any information in the Report that is required to be disclosed solely by Regulation FD. The Company does not have, and expressly disclaims, any obligation to release publicly any updates or any changes in the Company’s expectations or any change in events, conditions, or circumstances on which any forward-looking statement is based. The text included with this Report is available on the Company’s website located at www.konagrill.com , although the Company reserves the right to discontinue that availability at any time. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Investor Presentation – May 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 6, 2015 KONA GRILL, INC. By: /s/ Christi Hing Christi Hing Chief Financial Officer
